Title: To George Washington from Rochambeau, 29 January 1784
From: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de
To: Washington, George

 

Paris January 29th 1784.

Give me leave my dear Général to intrust you with friendship in one observation Which did not Escape to the regiments that composed our army. They find that the général society has given too much or too little extent to its favour, in granting it to all the Colonels and Stoping to them. I do not ask it for the Lieutenant colonels and majors because it is to the choice or favour that they owe their advancement as Well as the Colonels, but I think it Would be convenient to grant for ever and ever the marck of Cincinnati, not to the person, but to the office of the first Captain, actually in Service under the colours of every regiment Which has Served in america under your orders and mine. I deliver up this reflexion, my dear Général, to your friendship, to use of it just as it will be most agreeable to you. I am With the most inviolable and respectfull attachment, my Dear Général your most obedient and very humble servant.

le cte de Rochambeau

